Exhibit 10.13

TENTH AMENDMENT TO THE

INGRAM MICRO 401(k) INVESTMENT SAVINGS PLAN

The Ingram Micro 401(k) Investment Savings Plan, which was restated as of
April 1, 2005, is hereby amended in the following manner in accordance with the
amendment procedures set forth in Section 12.1 of the Plan. This Amendment is
effective as of the dates specified below.

1. Effective as of January 1, 2011, Section 1.22 is amended to read as follows:

“1.22 ‘Eligible Employee’ means any Employee maintained on the United States
payroll of the Employer other than: (a) a leased employee within the meaning of
Section 1.23, (b) any person who is included in a unit of employees covered by
an agreement recognized for purposes of collective bargaining with the Employer,
provided retirement benefits have been the subject of good faith bargaining and
such bargaining does not provide for coverage under the Plan, (c) an Employee
who is a nonresident alien deriving no earned income from the Employer which
constitutes income from sources within the United States, and (d) any employee
who resides and works in a United States territory (including, but not limited
to, the Commonwealth of Puerto Rico). Notwithstanding clause (d), an Employee
who is working outside of the 50 states on a temporary assignment will not be
excluded from Plan participation on account of such temporary assignment.

Notwithstanding any other provision of the Plan, the term ‘Eligible Employee’
shall not include any employee, independent contractor, leased employee or other
individual unless such individual is contemporaneously treated by the Employer
as an Employee for purposes of the Plan (without regard to any subsequent
recharacterization or inconsistent determination made by any person or entity or
by any court, agency or other authority with respect to such individual whenever
effective).”

2. Effective with respect to Compensation paid, and Before-Tax Contributions
and/or After-Tax Contributions made, on or after February 4, 2011, Section 3.2
(as previously modified by the Sixth Amendment to the Plan) is amended by
revising the first paragraph thereof to read as follows:

“The Employer may make a Matching Contribution for each Participant who makes
Before-Tax Contributions and/or After-Tax Contributions for the payroll period
equal to fifty percent (50%) of the Participant’s Before-Tax Contributions
and/or After-Tax Contributions for the payroll period not exceeding five percent
(5%) of the Participant’s Compensation for the payroll period. Matching
Contributions shall not be made on account of Catch-Up Contributions.”

3. Effective as of January 3, 2011, Section 5.2(a) (as added by the Fifth
Amendment to the Plan) is amended to read as follows:

“(a) A Participant may, in accordance with applicable administrative procedures,
specify the percentages of his Accounts that shall be invested in each Fund
maintained under the Plan, subject to subsections (b) and (c) below.”



--------------------------------------------------------------------------------

4. Effective as of January 3, 2011, Section 5.2(c) (as added by the Fifth
Amendment to the Plan) is deleted and replaced by the following:

“(c) Not more than 50% of a Participant’s Account balance may be invested in the
Self-Directed Brokerage Fund. Participation in the Self-Directed Brokerage Fund
shall be subject to such terms and conditions as may be established from time to
time by the Administrator, which may include specific enrollment procedures,
commission and fee schedules, and restrictions on loans and withdrawals.

(d) If a Participant fails to make an investment election pursuant to
Section 5.2(a), all of his Accounts shall be invested in a “qualified default
investment alternative” described in ERISA Section 404(c)(5) and related
regulations, or such other Fund that the Administrator determines, in its sole
discretion, is consistent with the prudent discharge of its fiduciary duties.
Furthermore, to the extent that (i) a Participant’s election to invest new
contributions in the Ingram Micro Stock Fund on or after December 1, 2008,
should exceed the limit set forth in Section 5.2(b)(l), or (ii) a Participant’s
election to invest in the Self-Directed Brokerage Fund on or after January 3,
2011, should exceed the limit set forth in Section 5.2(c), the excess amount
shall be invested in a “qualified default investment alternative” described in
ERISA Section 404(c)(5) and related regulations, or such other Fund that the
Administrator determines, in its sole discretion, is consistent with the prudent
discharge of its fiduciary duties.”

5. Effective as of January 3, 2011, Section 7.1 is amended by the addition of
the following to the end thereof:

“In-service withdrawals may not be taken from the Self-Directed Brokerage Fund.
In accordance with procedures established by the Administrator, a Participant
may transfer investments from the Self-Directed Brokerage Fund to another Fund,
and then make an in-service withdrawal permitted under this Article VII.”

6. Effective as of January 3, 2011, Section 7.5(i) is amended by the addition of
the following to the end thereof:

“Notwithstanding the above, a loan may not be taken from the Self-Directed
Brokerage Fund. In accordance with procedures established by the Administrator,
a Participant may transfer investments from the Self-Directed Brokerage Fund to
another Fund, and then obtain a loan from the transferred amount to the extent
permitted under this Section 7.5.”

7. Effective as of January 1, 2009, Section 8.4 is amended by the addition of a
new subsection (e) to read as follows:

“(e) 2009 Moratorium on Required Distributions

Notwithstanding the foregoing provisions of this Section 8.4, a Participant or
beneficiary who would have been required to receive required minimum
distributions for 2009 but for the enactment of Section 401(a)(9)(H) of the Code
(“2009 RMDs”),

 

-2-



--------------------------------------------------------------------------------

and who would have satisfied that requirement by receiving distributions that
are (1) equal to the 2009 RMDs or (2) one or more payments in a series of
substantially equal distributions (that include the 2009 RMDs) made at least
annually and expected to last for the life (or life expectancy) of the
Participant, the joint lives (or joint life expectancy) of the Participant and
the Participant’s designated beneficiary, or for a period of at least 10 years
(“Extended 2009 RMDs”), will not receive those distributions for 2009 unless the
Participant or beneficiary chooses to receive such distributions. Participants
and beneficiaries described in the preceding sentence will be given the
opportunity to elect to receive the distributions described in the preceding
sentence. In addition, notwithstanding Section 8.7 of the Plan, and solely for
purposes of applying the direct rollover provisions of the Plan, 2009 RMDs and
Extended 2009 RMDs will be treated as eligible rollover distributions in 2009.”

IN WITNESS WHEREOF, this Tenth Amendment is executed on the date set forth
below.

 

INGRAM MICRO INC. By:  

Robyn Tingley

Title:  

Vice President, Human Resources, Americas

Date:  

December 15, 2011

 

-3-